Citation Nr: 9922590	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the initial 40 percent evaluation assigned 
for the veteran's service-connected lumbar spondylolisthesis 
with spondylolysis and sciatic nerve involvement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to July 
1992.



This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 rating decision of the RO.  

In March 1997, the Board remanded this matter to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  As of July 2, 1992, the veteran demonstrated a level of 
impairment of his low back consistent with an overall 
pronounced degree of intervertebral disc syndrome.  





CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
60 percent for the service-connected low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a 
including Diagnostic Codes 5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


I.  Background

The first medical evidence of record following the veteran's 
discharge from service consists of a VA examination conducted 
in February 1993.  At that time, the veteran complained of 
constant low back pain radiating down the posterior aspects 
of the legs to the heels, bilaterally.  Pain was noted to be 
worse on the right with numbness in the right lateral three 
toes.  Examination of the back revealed flexion of the lumbar 
spine to 50 degrees, extension to 0 degrees, lateral flexion 
to the left to 30 degrees, lateral flexion to the right to 20 
degrees, rotation to the left to 35 degrees and rotation to 
the right to 20 degrees.  Otherwise, spinal function was 
noted to be normal.  The final impression was that of low 
back syndrome with spondylolisthesis and spondylolysis and 
nerve root entrapment syndrome, right sciatic nerve.  

In June 1993, the RO granted service connection for lumbar 
spondylolisthesis with spondylolysis and sciatic involvement 
and assigned a 20 percent rating effective on July 2, 1992.  
The veteran subsequently appealed the initial rating on the 
basis that the assigned rating did not reflect the extent of 
his disability. 

In August 1996, the veteran and his wife offered testimony at 
a personal hearing before a Member of the Board.  The veteran 
testified at the hearing that his current symptomatology 
included numbness in three toes of his right foot and 
tingling and a loss of feeling in his right leg.  He noted 
difficulties in standing or sitting for long periods of time 
and in walking long distances, negotiating steps and getting 
in or out of a vehicle.  He also stated that despite use of 
medication, a TENS unit and a chair back brace and periodic 
injections, his condition had progressively worsened over 
time.  According to the veteran's wife, it was also her 
opinion that his condition had become worse since his 
discharge from service.  

In March 1997, the Board determined that a remand was 
necessary in order to allow for further development of the 
record, to include obtaining copies of any pertinent medical 
records and affording the veteran a VA examination in order 
to determine the current severity of his service-connected 
back disability.  

The veteran was afforded a second VA examination in October 
1997.  At that time, his complaints included continuous 
aching pain in his low back with associated daily episodes of 
radiating sharp pain into the right leg to the point below 
the knee lasting anywhere from 15 to 90 minutes in duration.  
He described the intensity of his back pain as fluctuating 
from a 6 to a 10/10, with 10 being the worst pain.  

The veteran also reported experiencing weakness and excess 
fatigability in his right leg which required him to rest four 
to five times per day for up to 60 minutes.  He also 
mentioned occasional problems with coordination and loss of 
balance referable to his back.  According to the veteran, he 
experienced fairly constant pain on movement, especially when 
rising from a seated position in a car or chair.  He also 
noted difficulties with sitting, standing, or driving for 
long periods of time and in climbing stairs.  He stated that 
he had essentially excluded recreational activities from his 
life because of their tendency to exacerbate his pain and 
opined that his back pain had profoundly interfered with his 
ability to maintain his responsibilities as a pastor.  

The examination of the veteran showed him to have a mild 
right limp.  Range of motion of the back revealed flexion of 
the lumbar spine to 45 degrees, extension to 20 degrees, 
lateral flexion to the left to 22 degrees, lateral flexion to 
the right to 20 degrees, rotation to the left to 20 degrees 
and rotation to the right to 20 degrees.  The veteran was 
noted to demonstrate grimacing and complained on motion.  The 
speed with which he changed positions was also described as 
being slow and suggestive of pain.  The veteran had a 
positive straight leg raising test on the right, in which 
pain passed below the level of the knee, and had an absent 
reflex at the knee and ankle.  Extensor hallux muscle 
strength was V+/V.

Diagnostic tests performed in conjunction with the 
examination showed the veteran to have a slightly sclerotic 
thoracal lumbar region with normal alignment.  There was also 
minimal wedging of the anterior bodies of T11 and T12, 
suggesting a long-standing compression, associated minimal 
spurring of the bodies at T11 and T12 and a mild narrowing at 
the posterior aspect of the disc space at L5-S1.  According 
to the examination report, evidence of spondylolisthesis was 
not documented.  A previously completed MRI study also 
reportedly showed no significant disc herniation or other 
significant inter-disc problems.  

Based on the examination, a diagnosis of chronic low back 
pain was rendered.  The examining physician further opined, 
however, that the veteran's back condition had imposed 
significant limitations on his ability to function and had 
severely limited his industrial capacity to perform duties 
involving even sedentary activities.  He noted that the 
veteran's service-connected back condition had "a very 
profound affect on his daily lifestyle."



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1998).  

The veteran's low back disability is currently evaluated as 
40 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998), for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.   

A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Based on the evidence of record, the Board finds that the 
veteran's clinical picture demonstrates a level of disability 
consistent with an overall level of pronounced impairment.  
As noted above, both VA examinations documented constant low 
back pain with radiating pain down the right leg and 
significant functional limitation of motion.  Additional 
manifestations included an absent reflex at the knee and 
ankle at the October 1997 VA examination.  Finally, the 
October 1997 VA examining physician emphasized the profound 
impact that the veteran's service-connected back condition 
had imposed on his daily activities including his industrial 
capacity.  Hence, an initial rating of 60 percent is 
warranted in this case.  



ORDER

An initial rating of 60 percent for the service-connected 
lumbar spondylolisthesis with spondylolysis and sciatic nerve 
involvement is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

